DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 6/15/2021.
          Claims 1-20 are currently pending.
           Claims 1-2, 4, 6, 10-12, 16, and 19-20 have been amended. 
           Claims 1, 11 and 20 are independent claims.

Reasons for Allowance
2.        Claims 1-20 are allowed.
3.        The following is a statement of reason for the indication of allowance: 
            Claims 1-20 were allowed, the reasons for allowance were indicated in the previous office action submitted on 5/5/2021. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Wu (U.S Pub. 20150146333) discloses a relay welding detector is adapted for detecting welding fault of a relay. The relay has a first electrical contact coupled to a neutral terminal of an Curtis (U.S Pat. 9423462) discloses a testing device for a relay includes an enclosure for containing a circuit that includes at least one electrical socket adapted for selective engagement with a connector of the relay, a power source, a testing indicator LED adapted to convey a testing results indication, a power switch, and a testing IC adapted to run a series of tests on the relay when the relay is engaged with the at least one socket. In use, with the connector of the relay engaged with the at least one socket, power may be applied to the circuit such that the testing IC runs the series of tests on the relay by alternately activating and deactivating the coil power lines and measuring the resulting state of the armature line, the normally open signal line, and if available the normally closed signal line of the relay (see specification for more details).
             Ostmeier (U.S Pat. 8461856) discloses a monitored test block for use in medium and high voltage electrical monitoring circuits such as found in substation facilities that signals via a communication protocol the operational status of potential, current and signal secondary circuits when connected to protection and monitoring devices (or test devices) such as protective relays, fault recorders or any other monitoring and controlling device. The monitored test block includes various safety features to prevent damage to the equipment or harm to a technician. The .

Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
8/4/2021